Merrick, C. J.
This is a petitory action. The defence, which was sustained by the judgment of the lower court, is the prescription of five years, with possession in good faith and a title translative of property.
Plaintiff bases her hopes of reversal of the judgment on the ground that the note of evidence does not show that the certificate of the Parish Recorder, endorsed on the act of sale sous seing yrvoé, was offered in evidence with the act itself.
She contends that the act, without being registered in the office of a notary, cannot prejudice third persons even as the basis of prescription.
It is not necessary to consider whether the certificate formed a part of the act and was therefore under a reasonable intendment in evidence or not.
The case, under the authority of Hudnall v. Watt & Desaulles, is with the defendant without the certificate of the registry of the act.
Judgment affirmed.